        Case 1:19-cv-03366-RCL Document 12-4 Filed 01/21/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  X
JOSEPH MICHAEL ARPAIO,            :
                                  :                      Civil Action No. 1:19-cv-03366-RCL
                    Plaintiff,    :
                                  :
     v.                           :
                                  :
KEVIN ROBILLARD, HUFFINGTON POST, :
TESSA STUART, and ROLLING STONE   :
                                  :
                    Defendants.   :
                                  :
                                                  X



                                     [PROPOSED] ORDER

       Upon consideration of the Rolling Stone Defendants’ Motion to Dismiss, Plaintiff’s

opposition thereto, and the Rolling Stone Defendants’ reply in further support of the motion, it is

hereby ORDERED that the motion is GRANTED and that judgment be entered for Defendants

Tessa Stuart and Rolling Stone LLC in this action.

       Dated this _____ day of _____ 2020.




                                                      The Hon. Royce C. Lamberth, U.S.D.J.
